Judgments, Supreme Court, New York County, each rendered April 15, 1974 convicting both defendants after jury trial of criminal sale of a controlled substance in the third degree (Penal Law, § 220.39) as modified with respect to defendant Eddie Meeks by resentence on October 9, 1975 under section 60.08 of the Penal Law, unanimously reversed as to both defendants, on the law, on the facts and in the interest of justice, and a new trial directed. The District Attorney’s summation was inflammatory and the District Attorney did not heed the Trial Judge’s direction to discontinue the objectionable statement. The Trial Judge’s charge removed from the jury’s consideration proper evidentiary elements of the defense of entrapment. Entrapment was defendant Grinage’s sole defense. And while defendant Meeks was not relying on entrapment but rather on general denial, defendant Meeks would have been entitled to an acquittal if defendant Grinage were acquitted on the ground of entrapment, so that the error in the charge of entrapment also prejudiced Meeks. These along with other incidents we think deprived defendants of a fair trial. Concur—Stevens, P. J., Markewich, Murphy, Silverman and Nunez, JJ.